DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 143 from figure 6.  Corrected drawing sheets in compliance with 37 CFR 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquisition unit configured to acquire …” in claims 1-12 and “a transmission unit configured to select …” in claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 2015/0318035).
In regards to claim 13, Dong teaches an access management method for managing an access to a memory including a plurality of access regions in which an access stop period is regularly generated (“In one aspect, a DRAM is refreshed on a 
acquiring schedule information for the access stop period (“Further, the refresh controller 44 instructs a memory bank 20(0)-20(3) to refresh according to a refresh schedule 45 on a continuous basis as the refresh schedule 45 changes (block 56). For example, the refresh schedule 45 may indicate that the memory banks 20(0)-20(3) are scheduled to refresh one at a time in ascending order in a repeating cycle, as illustrated in FIG. 2.”, paragraph 0027); and
selecting one access request from among a plurality of access requests to the memory based on the schedule information, and transmitting the selected access request to the memory (“In addition to controlling access to the DRAM 14 based on the initial priority of each memory transaction 16(0)-16(N), the memory scheduler 42 determines the next memory bank 20(0)-20(3) scheduled to be refreshed according to the refresh schedule 45 (block 58). Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027; “As a result of the increased priority, the memory transaction 16(1) accesses the DRAM 14 prior to the refresh of the memory bank 20(1) at time t1.”, paragraph 0023).
In regards to claim 14, Dong further teaches that the plurality of access regions are bank regions (“In one aspect, a DRAM is refreshed on a per-bank basis, meaning that only one memory bank in the DRAM is refreshed and thus unavailable at one time, 
In regards to claim 15, Dong further teaches the access stop period is a period in which the plurality of access regions is refreshed (“As opposed to the DRAM refresh scheme illustrated in FIG. 1 that refreshes all of the memory banks 12(0)-12(3) simultaneously, the per-bank refresh scheme in FIG. 2 refreshes each memory bank 20(0)-20(3) one at a time.”, paragraph 0022).
In regards to claim 16, Dong further teaches that the schedule information includes an access region for which an access is to be stopped (“In addition to controlling access to the DRAM 14 based on the initial priority of each memory transaction 16(0)-16(N), the memory scheduler 42 determines the next memory bank 20(0)-20(3) scheduled to be refreshed according to the refresh schedule 45 (block 58).”, paragraph 0027).
In regards to claim 17, Dong further teaches that the schedule information includes an order of stop (“In addition to controlling access to the DRAM 14 based on the initial priority of each memory transaction 16(0)-16(N), the memory scheduler 42 determines the next memory bank 20(0)-20(3) scheduled to be refreshed according to the refresh schedule 45 (block 58).”, paragraph 0027).
In regards to claim 18, Dong further teaches that in the transmitting, priorities of the plurality of access requests to the memory are determined based on the order of stop, and the one access request is selected based on the priorities (“Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be 1.”, paragraph 0023).
In regards to claim 19, Dong further teaches that, in the transmitting, priorities of the plurality of access requests to the memory are determined based on the access region for which an access is to be stopped, and the one access request is selected from among the plurality of access requests based on the priorities (“Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027; “As a result of the increased priority, the memory transaction 16(1) accesses the DRAM 14 prior to the refresh of the memory bank 20(1) at time t1.”, paragraph 0023).
In regards to claim 20, Dong further teaches that, in a case where the number of access regions in which an access stop period is not generated becomes a threshold or less, an access region for which an access stop period is not generated is determined as the access region for which an access is to be stopped and that is included in the schedule information (“Using this information, the memory scheduler 42 adjusts the initial priority of each memory transaction 16(0)-16(N) that corresponds to the next memory bank 20(0)-20(3) to be refreshed (block 60).”, paragraph 0027).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the priority management table in the structure corresponding to the claimed acquisition unit or its equivalent in conjunction with the other claim limitations and the other elements in the structure corresponding to the claimed acquisition unit nor would it have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Paor (US 2003/0081483) teaches refreshing based on a burst order.  Park (US 2012/0099389) teaches skipping refreshes based on read/write operations.  Seo (US 2013/0279283) teaches modifying the sequence of commands based on refresh requests.  Querbach (US 2017/0352406) teaches aborting refreshes based on the priority of an access.  Chen (US 2018/0232329) teaches adjusting the priority of commands based on a refresh operation.  Richter (US 2018/0342286) teaches adjusting the wait time for a refresh command.  Fu (US 2020/0066328) teaches performing memory transactions that do not interfere with refreshes.  Li (US 10,852,956) teaches scheduling per bank refreshes and read/write commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        22 November 2021